El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
En la moción pidiendo el apelado que se desestime la apelación de este caso, se narran, snstancialmente, los si-guientes hechos:
La sentencia fué dictada en diciembre 2, 1922. Se ra-dicó el escrito de apelación en enero 3, 1923, y las notas ta-quigráficas pendientes para preparar el proyecto de exposi-ción del caso, no se obtuvieron basta abril 12, 1924. Luego *27el apelante continuó obteniendo prórrogas de 120, 60, 90, 30, 15 y 5 días, respectivamente, archivando finalmente dicho proyecto en febrero 17, 1925, pero de tal modo deficiente qué fué necesario para la parte apelada presentar en mayor ex-tensión al proyecto original enmiendas y adiciones a la prueba testifical y documental, y aprobándose por la corte inferior a pesar de la fuerte oposición del apelante; que con el fin de acelerar la tramitación de esta apelación y so-meterla a esta Corte Suprema, la apelada no sólo sufragó el gasto de la preparación de una nueva exposición del caso por el secretario de la corte sino que una vez aprobada en junio 22, 1925, también a sus expensas y con el mismo fin, se preparó la transcripción de autos incluyéndose la exposi> ción del caso, todo lo cual fué entregado al apelante en ju-nio 23, 1925, quien con el propósito de evitar que se argu-mentara este caso antes de las vacaciones, retuvo dicha transcripción hasta el 21 de julio de 1925, en cuya fecha fué radicada en este tribunal; y que desde entonces se han con-cedido, para radicar el alegato, las siguientes prórrogas:
PECHA PRORROGA
Julio 30- 30 días
Aug. 28_ 30 “
Sept. 25_30 “
Oct. 26_30 “
Nov. 25_ 20 “
Die. 18_ 30 “
La última prórroga venció el 18 de enero de 1926, y en la misma fecha se presentó otro escrito solicitando una nueva prórroga de 30 días que pende aún de resolución. El apelante no impugnó ninguno de los incidentes relatados y su oposición descansa únicamente en un affidavit haciendo constar que la apelación se ha radicado de buena fe; que ha estado últimamente ocupado en preparación de otro ale-gato y que durante varias semanas en distintos meses del año pasado él y sus familiares han estado enfermos, no ha-biéndose podido ocupar de ningún trabajo profesional.
*28Más de tres años lian transcurrido desde que se interpuso el- escrito de apelación y las circunstancias que concurren indican que se trata de un caso inusitado, pues si se atiende además que ésta es una apelación que es incidental al caso No. 3367, Central Pasto Viejo, Inc., v. Arturo Aponte, resuelto en enero 29, 1926, (34 D.P.R. 890) a pesar de lo vo-luminoso del récord y la importancia de las cuestiones en-vueltas, en todo lo cual el apelante en su carácter de ape-lado hizo un estudio y análisis de las mismas, habiendo ra-zón para presumir que tenía un conocimiento completo de los hechos, hay que .concluir su falta de diligencia por no haber tramitado el recurso debidamente. Sería realmente injusto dejar a un apelado, que lia hecho a su vez cuanto ha estado a su alcance, para impulsar la apelación, a merced de tanta dilación cuando ha dependido del apelante perfec-cionar en tiempo su apelación.

Por todo lo expuesto se niega la prórroga solicitada y se desestima el recurso.